DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 6-7 and 13-14 are cancelled. 
Claims 1, 3-5, 8-9 and 19-20 are rejected.
Claims 10-12, 15-18, 21-22 are objected to.
Claims 23-25 are allowed.

Response to Arguments
Applicant's arguments filed 07/19/2022 with respect to amended claim 1 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding claim 1, the applicant primarily alleged as follows: “Claim 1 is amended by this paper to incorporate certain features of the seat, including: “a loudspeaker assembly associated with the backrest portion and having an acoustic directivity angled upward above a nominal ear position of an occupant, wherein the acoustic directivity is angled upward higher than an expected ear position of approximately 80% of a population of potential occupants.” (Emphasis added). The above-noted features were previously presented in dependent claim 2 and rejected as being “inherent” to the teachings of Oswald 63. (Office Action at page 5). In order to maintain a proper rejection under 35 U.S.C. $102 or 35 U.S.C. §103 by relying on a theory of inherency, the Office must initially provide extrinsic evidence that “make[s] clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” (MPEP §2112 (IV), citing In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999)). Additionally, inherency “may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” (/d.) Further, “[a]n invitation to investigate is not an inherent disclosure” where a prior art reference “discloses no more than a broad genus of potential applications of its discoveries.” (Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1367 (Fed. Cir. 2004)). In this case, the Office Action recites “it would be obvious to angle the acoustic directivity of the loudspeaker system upward higher than an expected ear position of between approximately 80% and 97% of a population... so as [to] adapt the system for wider population applications,” but fails to provide extrinsic evidence that supports the Office’s conclusion. (Office Action at 5). Specifically, the Examiner fails to provide extrinsic evidence that, “the acoustic directivity is angled upward higher than an expected ear position of approximately 80% of a population of potential occupants” is “necessarily present” in the teachings or suggestions of Oswald 63. Further, the reference does not provide a reason to modify its teachings for the purposes of “adapt[ing] the system for wider population applications.” (Compare Office Action at 5 with Oswald at para. 21). Paragraph 21 of Oswald 63 discusses transducer angles as they relate to the occupant, and specifically, discusses pointing the driver upwards, “based on a representative height of an occupant.” In a general note, paragraph 21 of Oswald 63 describes radiating acoustic energy “towards the ear of the occupant.” However, this portion of Oswald 63 does not discuss angling the acoustic directivity of the loudspeaker higher than the user’s ear, and further, does not contemplate angling the acoustic directivity higher than a vast majority of a population of potential occupants (e.g., to control frequency response). As such, Applicants respectfully submit that Oswald 63 (e.g., at para. 21 or anywhere else in the reference) fails to disclose at least “the acoustic directivity is angled upward higher than an expected ear position of approximately 80% of a population of potential occupants,” and that the Examiner has failed to provide the requisite extrinsic evidence to substantiate a rejection based upon inherency. As such, should the Examiner decide to issue a subsequent action issuing any new rejection of claim 1 (or its dependent claims) in this Application, Applicant requests that the subsequent action be made non-final, as the new rejection would not be necessitated by Applicant’s amendments herein. (MPEP 706.07(a)).
Applicant added features to the dependent claims in order to further distinguish those claims from the cited references.

	In response, examiner respectfully disagrees with the applicant’s characterization and narrow interpretation of the Osward63 reference. As an initial matter, the new amended to claim 1, and previously recited in the now canceled claim 2 was never rejected under 35 U.S.C. 102 anticipation based on inherency as seemingly portrayed in the applicant arguments. The original claim 2 was indeed rejected  alleged limitation was in fact rejected on the ground of 35 U.S.C. 103 obviousness, thus the applicant’s argument on the ground of inherency is incorrect. In the last rejection of the original claim 2, the examiner stated that the alleged limitation of: wherein the acoustic directivity is angled upward higher than an expected ear position of approximately 80%, 90%, 95% and 97% of a population of potential occupants” is obvious over the teachings of Osward63. This explains why the said rejection of claim 2 was under  35 U.S.C. 103 obviousness rather than under 35 U.S.C. 102 anticipation title which covers inherency. 
With regards to the previous obviousness rejection of original claim 2, examiner maintained that the alleged limitation in the applicant’s argument above is obvious over the teachings of Osward63 as set forth in the last Non-Final Action. The applicant admitted that Osward63 in at least paragraph [0021] teaches that ‘the acoustic directivity is angled upward’, but contended that Osward3 fails to teach “higher than an expected ear position of approximately 80% of a population of potential occupants”. However, this specific limitation is indeed obvious over the teachings of Osward63 for the following reasons. Firstly, it appears to be ‘an intended use’, i.e. intended to ensure that the sound directivity reaches about 80% population of potential occupants by simply increasing the angle of inclination. Meanwhile, it is noted that: “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim”.  MPEP 2144, in first paragraph states: “While features of an apparatus may be recited either structurally or functionally, claims< directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)”. It states further that: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), (emphasis in original). In second paragraph, it further states: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In the present situation, there is no recitation of any additional structural element(s) in the applicant’s claim 1 (that is different from the structural elements disclosed in Osward63) required to performed the intended use of ‘angling the acoustic directivity is angled upward higher than an expected ear position of approximately 80% of a population of potential occupants’. Thus, the device of Osward63 has the capacity to perform the same ‘intended use limitation of applicant’s claim 1 without any undue experimentation or a need for additional structural element. It should be noted that the tilt angle of the acoustic directivity in Osward63 is not limited to a single particular position and could be adjusted upwardly more if so desired. 
Accordingly, contrary to the applicant’s assertions, the alleged limitation: ‘the acoustic directivity is angled upward ‘higher than an expected ear position of approximately 80% of a population of potential occupants’, in amended claim 1 is prima facie obvious over the teachings of Osward63.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8-9, 12-20 is /are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al (US PUB 20180118063, hereinafter Oswald63).
Regarding claim 1, Oswald63 discloses a seat (see at least the abstract) comprising: a seat headrest portion (e.g. headrest 210); a seat backrest portion (e.g. backrest of seat 215), (see figure 2A); and a loudspeaker assembly (e.g. acoustic transducer 220 assembly) associated with the backrest portion and having an acoustic directivity angled upward above a nominal ear position of an occupant (e.g. the driver of the acoustic transducer 220 is configured to point upwards between 10 and 40 degrees from the horizontal axis with respect to normal position of the ear of occupant 205), (see Oswald63, [0018] and [0021], figures 2A-2C).
Osward63 does not explicitly disclose that the acoustic directivity angling is ‘higher than an expected ear position of approximately 80% of a population of potential occupants’. However, it would be obvious to set the angle the acoustic directivity of the loudspeaker system upward higher than an expected ear position of between approximately 80% of a population of potential occupants so as to adapt the system for wider population applications. 

Claims 3, 4 and 5 are similarly rejected as claim 1 above.

Regarding claims 8-9, Oswald63 discloses the seat of claim 1, wherein the acoustic directivity is angled upward at an angle of at least 20, 26, 36 and 40 degrees above horizontal (e.g. angled upward between 10 and 40 degrees), (see Oswald63, [0021] and figures 2A-2C).

Regarding claims 10 and 11, Oswald63 discloses the seat of claim 5, but fails to explicitly disclose wherein the loudspeaker assembly is positioned such that a center of an acoustic output of the acoustic assembly is less than 600 mm, or less than 575mm vertically higher than a hip point of the vehicle seat, while the backrest portion is declined about 21 degrees from the vertical. However, it would have been obvious to position the loudspeaker assembly such that a center of an acoustic output of the acoustic assembly is less than 600 mm, or less than 575mm vertically higher than a hip point of the vehicle seat at 21 degrees declination of the backrest since it has been held that: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see also MPEP 2144.05 I A).

Regarding claim 19, Oswald63 discloses the seat of claim 1, wherein the seat headrest portion is adjustable relative to the seat backrest portion (see Oswald63, [0019] and figure 2A).

Regarding claim 20, Oswald63 discloses the seat of claim 1, wherein the seat backrest extends above a nominal shoulder of the occupant (see Oswald63, figure 2B).

Allowable Subject Matter
Claims 10-12, 15-18, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-25 are allowed.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.